UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5165


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL O. WATKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:08-cr-00123-RGD-TEM-4)


Submitted:   July 9, 2010                 Decided:   July 20, 2010


Before TRAXLER, Chief Judge, and MOTZ and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Ellenson, Newport News, Virginia, for Appellant. Neil
H. MacBride, United States Attorney, Alexandria, Virginia,
Timothy R. Murphy, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia;
Matthew J. Sutton, Second Year Law Student, WILLIAM AND MARY LAW
SCHOOL, Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael O. Watkins appeals his convictions relating to the

robbery of a gas station with his accomplice, Roderick Spratley.

Finding no error, we affirm.



                                        I.

      Watkins     and   Spratley     robbed      the     Solo    gas     station        in

Hampton, Virginia on the afternoon of July 25, 2008.                           A multi-

camera     surveillance     system      inside     the     store       recorded        the

robbery,    and   the   recordings      were     admitted       into     evidence       at

Watkins’s     trial.        In   addition,       Spratley       and     three     other

eyewitnesses to the crime testified against Watkins regarding

the events of that day.

      Spratley, who pleaded guilty to multiple crimes relating to

the   robbery,    testified      that    the     night    before       the     robbery,

Watkins    initiated    a   conversation        with     him    in     which    Watkins

stated that he knew Spratley was “on the run” as the result of

having committed three prior robberies.                J.A. 297.        Watkins also

knew Spratley had a gun because Watkins had seen the gun that

night.     Watkins stated that he needed some money, and he offered

to assist Spratley the next time he committed a robbery.                               The

following    afternoon,     Spratley     told     Watkins       that    he     would    be

willing to work with Watkins if they could get transportation.

Watkins promptly made the necessary arrangements.

                                         2
       Suzanne     Peters,     an    acquaintance      of    Watkins’s,      testified

that Watkins called her on July 25, 2008, and persuaded her,

without revealing their criminal intentions, to pick him and

Spratley up in Portsmouth and drive them to Watkins’s uncle’s

house in Hampton in exchange for $30.                  After picking the men up

that afternoon, but before leaving Portsmouth, Peters stopped

for gas at a convenience store.                   While she was in the store,

Watkins and Spratley decided that their target would be the Solo

gas station in Hampton.

       Spratley     testified        concerning      how     they     committed      the

robbery.      When they arrived at the Solo gas station, the men

asked   Peters     to   park    at    an    apartment       complex   near    the    gas

station.      Spratley got out of the car to “observe the store,”

leaving his handgun, a .38 caliber revolver, in the car.                            J.A.

303.    Taking the gun from the car, Watkins walked toward the

store, asked employees a question at the side window, and met

Spratley in front of the store.                  After Watkins told Spratley he

had his gun, the two men entered the store.                    They walked to the

back    and   Watkins      surreptitiously          handed     Spratley      the    gun.

Because    there    were     several       customers   in    the    store,    however,

Spratley and Watkins did not commence the robbery right away.

While they waited, Watkins removed a six-pack of beer and a

bottle of wine from the store’s refrigerator, hiding them inside

his pants.

                                             3
       According      to    the    testimony       of    the    store      manager,      Ashok

Patel, in a minute or two, Watkins gave a visible hand signal to

Spratley apparently indicating that Spratley should start the

robbery.     Spratley then advanced to the counter and asked to buy

a cigar, prompting cashier Debra Sechrist to open the register.

When she did so, Spratley jumped over the counter, brandished

his handgun, and said, “Give me the money.”                           J.A. 95 (internal

quotation       marks      omitted).       Moving        away     from     the    register,

Sechrist proceeded toward the open end of the counter; however,

Watkins went behind the counter himself, cutting her off and

pushing her back toward Patel.                    Spratley removed the money from

the store’s cash register.

       During the robbery, one customer, Timothy Tooley, remained

in the store.         After Watkins restrained Sechrist, Spratley told

Tooley    not    to     leave     and   instructed        Watkins     to    get    his    cell

phone.      Watkins then approached Tooley and demanded his phone.

When Tooley refused, Watkins threatened to “pull [his] piece.”

J.A.   74    (internal       quotation     marks         omitted).         After    Watkins

repeated his demand several times, Spratley exited through the

gas station window and Watkins left the store quickly as well.

The two then returned to Peters’s car and drove off.

       When a Hampton Police Department officer responding to the

robbery     subsequently          attempted       to    execute   a     traffic    stop    of

Peters’s vehicle, Peters led the police on a high-speed chase,

                                              4
which ended when she lost control of her car and drove off the

road.     After exiting the vehicle and attempting to flee on foot,

Watkins was apprehended.                A search of his person incident to his

arrest revealed nearly $300.

     Watkins was eventually charged in a superseding indictment

with one count each of obstruction of interstate commerce by

robbery       in    violation      of     18    U.S.C.A.     §   1951    (West      2000),

conspiracy to possess and brandish a firearm in furtherance of a

crime of violence in violation of 18 U.S.C.A. § 924(o) (West

Supp. 2010), and possession of a firearm in furtherance of a

crime of violence in violation of 18 U.S.C.A. § 924(c) (West

Supp. 2010).

     At    Watkins’s         trial,     the    parties     disagreed    regarding        the

admissibility of certain government exhibits derived from video

taken    by     the      store   surveillance       system.         Karyn    Buhrman,     a

forensic specialist with the Hampton Police Division Crime Scene

Unit, testified that she went to the store the day after the

robbery, viewed the video recordings from the store surveillance

system, and downloaded the recordings from six of the cameras to

a thumb drive.           She then took the data back to her crime screen

unit, where she downloaded it onto the computer used for storing

photos    and      videos.       Eventually,       copies    were    provided       to   the

government         and   defense   counsel.         Buhrman      testified     that      the

government’s        video     exhibits        contained    exactly     the   same    video

                                               5
that she saw when she watched the video at the scene the day

after the robbery, with the caveat that two of the exhibits

omitted material in the middle of the video that did not show

any activity.        Tooley, Patel, and Spratley also testified that

the    videos     they    viewed    accurately     reflected    the      events   that

occurred on the day in question.                  When the government moved to

admit     the     videos    into     evidence,     defense     counsel     objected,

contending that Buhrman’s testimony showed that the tapes were

not    accurate.          Finding    that    the    tapes    were   accurate,     the

district court overruled the objection.

       Watkins testified in his own defense.                  He maintained that

he had no idea prior to the robbery that Spratley was going to

rob the store and denied any participation in the robbery.                         He

also     stated    that     the     government’s     video    exhibits      did   not

accurately reflect the events that occurred that day.

       After the trial, Watkins was convicted on all counts.                       He

was    sentenced     to    170    months’    imprisonment     on    the   Hobbs    Act

count,     170    months     on     the   conspiracy    count,      to    be   served

concurrently, and 84 months on the § 924(c) count, to be served

consecutively to the other two terms.



                                            II.

       On appeal, Watkins first challenges the sufficiency of the

evidence supporting his three convictions, contending that proof

                                             6
of   each   charged         offense       required    showing      that   he    acted    in

concert with Spratley regarding the robbery but arguing that the

government failed to offer sufficient evidence on that point.

We disagree.

       We must affirm the jury’s verdict against a sufficiency

challenge “if there is substantial evidence, taking the view

most   favorable       to    the     Government,      to    support    [it].”      United

States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc)

(internal    quotation            marks   omitted).        Substantial     evidence      is

“evidence    that      a    reasonable       finder    of    fact     could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                    United States v. Burgos, 94

F.3d 849, 862 (4th Cir. 1996) (en banc).                       We conclude that the

evidence of Watkins’s participation was sufficient with regard

to each of the charged offenses.

                                             A.

       To prove a Hobbs Act violation under 18 U.S.C. § 1951, the

government must establish two elements:                       (1) commission of the

underlying    robbery        or     extortion     crime;     and    (2)   an   effect    on

interstate commerce.               See United States v. Williams, 342 F.3d

350, 353 (4th Cir. 2003).                 “A defendant is guilty of aiding and

abetting     if   he        has     knowingly     associated        himself     with    and

participated in the criminal venture.”                      Burgos, 94 F.3d at 873

(internal quotation marks omitted); see 18 U.S.C.A. § 2(a) (West

                                              7
2000) (“Whoever commits an offense against the United States or

aids,     abets,     counsels,        commands,     induces     or       procures      its

commission,    is    punishable        as   a   principal.”).           To   prove     that

association,       the        government    need    only    establish          that    the

defendant was “cognizant of the principal’s criminal intent and

the   lawlessness        of    his   activity.”      Burgos,       94   F.3d    at     873.

“[P]articipation in every stage of an illegal venture is not

required,     only       participation      at     some    stage     accompanied         by

knowledge of the result and intent to bring about that result.”

United States v. Arrington, 719 F.2d 701, 705 (4th Cir. 1983)

(internal quotation marks omitted).

      Watkins’s      sufficiency       challenge     concerns       only     the      first

Hobbs Act element, and we conclude that the evidence at trial

was sufficient to establish this element.                      Spratley testified

that Watkins brought Spratley’s gun into the store and gave it

to him. *     The evidence also tended to show that Watkins took

action to prevent those in the store from calling the police.

The   store    video      shows      that   when    Spratley       jumped      over    the

counter, Sechrist began to move away from the register as if she


      *
        The government’s video exhibits neither confirm nor
contradict this testimony. Exhibits 2a and 8 show a few seconds
where the two men are next to each other in the back of the
store and Watkins could be passing Spratley his gun, but the men
are partially obscured from view at the critical time in both
videos.



                                            8
were attempting to get out from behind the counter.                         Watkins

quickly came around the counter, however, and pushed her back

toward Patel.         Tooley further testified that Watkins, acting on

Spratley’s     instruction,      repeatedly     demanded     that     Tooley   give

Watkins his cell phone.         The government also presented testimony

from a former cellmate of Watkins’s who claimed that Watkins

admitted to planning to rob the store with Spratley and then

executing their plan.

                                         B.

       The evidence was also sufficient to prove a violation of 18

U.S.C.A. § 924(o).           To prove such a violation, the government

must   show    that    the   defendant    conspired     to   commit    a   § 924(c)

offense.      “It is not necessary to prove a formal agreement to

establish a conspiracy in violation of federal law; a tacit or

mutual understanding among or between the parties will suffice.”

United States v. DePew, 932 F.2d 324, 326 (4th Cir. 1991).                        The

government may establish a violation of § 924(c) by showing that

a defendant “during and in relation to any crime of violence or

drug trafficking crime . . . use[d] or carrie[d] a firearm,” 18

U.S.C.A.      § 924(c)(1)(A),     or     that   the   defendant       possessed    a

firearm “in furtherance of any such crime.”              Id.

       Spratley    testified     that     the   night   before      the    robbery,

Watkins had offered to assist in Spratley’s next robbery and

that Watkins arranged transportation for the men for a robbery

                                          9
the next day.      Spratley testified that Watkins knew Spratley had

a gun because Watkins saw the gun the night before the robbery

and that while the two never explicitly agreed that Spratley

would use the gun to rob the store, that point was implicit in

their discussions because Spratley was “not going to rob it with

[his] fingers.”      J.A. 305.      Indeed, Watkins’s action in bringing

Spratley   his    gun    in   the   store    constituted       an    overt   act    in

furtherance of the conspiracy.

                                       C.

     Finally,      the    evidence     was        sufficient        to    prove    the

substantive      § 924(c)     violation.          Spratley’s        testimony      that

Watkins carried Spratley’s gun into the store and gave it to

Spratley to use in the robbery was certainly sufficient in that

regard.



                                      III.

     Watkins     also    argues     that    the    district     court      erred    in

admitting the videos of the crime scene over his objection that

the tapes were altered and unreliable.               In support of his claim,

Watkins relies on Buhrman’s testimony that the tapes had been

edited and the fact that there was a discrepancy in the time

stamps between the store video and the time stamps in the video

taken from the police cars that pursued Peters.                          We review a

district court’s decision concerning admissibility of evidence

                                       10
for an abuse of discretion, which we will not find unless the

decision     was     “arbitrary    and     irrational.”           United      States   v.

Weaver, 282 F.3d 302, 313 (4th Cir. 2002).                    We conclude that the

district court was well within its discretion here.

      The    time     stamps’     discrepancy       in   no     way     undercuts      the

district      court’s     determination          that     the     tapes       accurately

depicted the events on the day of the crime.                            That the time

stamp on the store surveillance video was slightly different

from that on the police car video at most shows that the time

stamp on the store video was not correct.                       (Patel noted in his

testimony     that     there     was     “always    a    difference       between      the

computer     clock    [that     time    stamped    the    store    video]      and    [the

store’s] regular clock.”           J.A. 134.)       But, the exact time of the

events in question here was not a material issue in this case.

Moreover,     Buhrman     testified       that     she   downloaded          the    videos

personally     from    the    store’s     camera    system      the    day    after    the

robbery.       And,     several        witnesses    testified         that    the    store

videotapes accurately depicted the events that occurred on the

day of the robbery.             As Watkins presented the district court

with no reason to doubt the reliability of the footage contained

in   the    government’s      exhibits,     the    court   was     well      within    its

discretion in admitting them.




                                           11
                                   IV.

     In   sum,   because   we   find    no   error,   we   affirm   Watkins’s

convictions.

                                                                     AFFIRMED




                                       12